Citation Nr: 1520630	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as depression and PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO. 

In January 2013, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Acting Veterans Law Judge.  In February 2014, the claim was remanded for further development.    


FINDING OF FACT

The Veteran's current depression is reasonably shown to have first become manifest during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for psychiatric disorder, currently diagnosed as depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Board's analysis below reflects a re-evaluation of the evidence of record.

The Veteran's service treatment records and service personnel records show that the Veteran received a medical discharge due to chronic pseudofolliculitis barbae (PB).  The records do not show any treatment for psychiatric problems.  However, the Veteran has affirmatively testified that he suffered harassment as a result of his difficulty shaving during service and his racial identity, and that he became depressed as a result of this harassment and receiving a medical discharge for PB.  

Post-service medical evidence indicates that the Veteran was identified as having psychiatric symptomatology at least as early as 1984, at which time he was noted to have depression associated with his substance abuse.  Subsequent medical evidence then shows an underlying psychiatric diagnosis of depression.  Additionally, at a February 2006 VA psychiatric examination, the Veteran reported that the onset of his depressive symptoms started during his military service.  He noted that because he had PB, he was approved not to shave and he could grow a beard.  However, because all the other Marines were clean shaven and because he was an African-American, his superiors would chastise him and degrade him on a regular basis.  He indicated that this treatment progressed to such an extent that he started to avoid people and isolate himself to avoid humiliation.  He also indicated that he did attempt to report his symptoms of depression during service but these reports never got recorded.  Additionally, he indicated that his depression had continued from service up until the present.  

The VA psychiatric examiner diagnosed the Veteran with depressive disorder not otherwise specified.  The examiner than opined that it was at least as likely as not that his symptoms of depression began in the military but that there was no objective data to back this up.  The examiner noted that the Veteran's report that his complaints pertaining to symptoms of depression were never documented should be noted when making a decision in his case.  

After reviewing the claims file and examining the Veteran, the February 2006 VA examiner did ultimately conclude that it was at least as likely as not that his symptoms of depression began in the military.  The examiner did not provide any specific rationale for this opinion.  However, review of his examination report indicates that he did not discount the Veteran's report of beginning to have symptoms of depression during service despite the lack of objective evidence of such symptomatology; otherwise he would not have concluded that the depressive symptoms at least as likely as not began during service.  Additionally, the Veteran is competent to report having experienced symptoms of depression dating back to service and the Board does not find a basis in the record for finding this report not credible.  Thus, the examiner's overall clinical judgment that it is at least as likely as not that the symptoms of depression began in service may still be afforded some probative value.  Moreover, there is no medical opinion of record to the contrary; i.e. an opinion tending to indicate that the Veteran's current depression did not begin during service.   Consequently, the evidence is at least in equipoise as to whether the Veteran's depression was incurred in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for psychiatric disorder, currently diagnosed as depression, is warranted.   38 C.F.R. §§ 3.102, 3.303; Alemany v. Brown, 9 Vet. App. 518 (1996).   The current grant of service connection for psychiatric disability encompasses the Veteran's claim for service connection for PTSD, as both depression and PTSD are evaluated under the same set of rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434; See also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Entitlement to service connection for psychiatric disorder, currently diagnosed as depression, is granted.    


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


